Allowable Subject Matter
1.	Claims 21-40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the examiner didn’t find reference(s) that reads a method (of claim 1) for navigating contents in a mobile device comprising, displaying the second schedule information corresponding to the today's date in response to the selection input, wherein the second schedule information slides into the content region based on the determined slide direction,  and wherein if the today's date has a difference of at least two days from the first date, schedule information corresponding to a date between the first date and the today's date is not displayed during a time when the second schedule information slides onto the content region of the display. Similarly independent claims 31(device) and 36 (medium) recite similar features as that of method claim 1. 
Further prior art searches failed to produce any relevant results. Thus, all the pending claims 21-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20100279741 A1) is closely related to the current invention. Park discloses a mobile terminal and method of managing a schedule using the same are disclosed, by which applications can be processed by linking to a schedule. The present invention includes displaying target item information including the schedule by executing a prescribe application, receiving a user's control selection signal for the target item information, and performing a control over the target item information according to the user's control selection signal received via the input device. Accordingly, based on contents of a received message, corresponding information is registered on a schedule table by a simple manipulation. And, schedules in the schedule table can be controlled in a simple manner (Abstract).

As illustrated in Figs. 5A-11B Isono (US 2018/0181278 A1) discloses several transition example of the display screens. For example FIGS. 7A and 7B are diagrams showing one of the transition example of the display screen in a case of multiple touches. FIGS. 7A and 7B show an example of screen transition in which an object of "Meeting" is controlled so as to be movable with the schedule chart being fixed when a contact is detected at a preset position (designated position, designated coordinate range, movement-fixing coordinate area).

 4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173